Title: Thomas Jefferson to James Oldham, 1 April 1811
From: Jefferson, Thomas
To: Oldham, James


          
            
              Dear Sir
              Monticello  Mar April 1. 11.
            
              Having occasion for some window glass of the sizes below mentioned, & supposing it may be had in Richmond, I take the liberty of requesting you to procure it for me of good quality.  the Bohemian glass is the cheapest by far of all the good kinds. it comes generally from Hamburg or Trieste. if not to be had with you we must take the English crown glass. be so kind as to do this immediately & deliver the glass well packed to messrs Gibson & Jefferson, who will pay the amount. for the glass for the circular sashes I will send you the models which are not yet ready. do not therefore let the rest wait for this, as those of the square kind are pressingly wanting. Judge Cabell having consulted me as to some things to be done to his house, I advised him to apply to you to make some Venetian blinds with moveable slats. the kind I had in view may be seen in a house Dr Currie inhabited in Richmond about a dozen years ago. Accept of my constant & best wishes.
            
              Th:
              Jefferson
          
          
            75. panes of best window glass 12. by 18. I.75. do 12. I. square. 20. panes, segments of circleof one model}the models for these will be sent by a boat. but the others are not to wait for these.10. panes do of another model 
          
        